Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to, as the claim should clarify that Δt1 refers to difference between maximum and minimum thicknesses of the first resin layer.  Applicant is referred to claim 1 of U.S. 11,117,351 (which matured from parent application of the instant application) re: language that would overcome this objection.

Allowable Subject Matter
Addition of the following limitations to claim 5 would define claim 5 over the art:
the interlayer film has recesses on at least one surface thereof, and
a CV value of visible light transmittance (%) obtained by a following equation is 24.6% or less:
CV value=standard deviation/average of visible light transmittance×100.
Should Applicant agree to amend claim 1 as suggested, a terminal disclaimer with respect to U.S. 10,926,515 should also be filed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0361594 A1 (“Karagiannis”) in view of U.S. 2007/0231584 A1 (“Hasegawa”) as evidenced by the definition of the term “flat” from the Oxford English Dictionary.  All references of record.
Considering claim 5, Karagiannis discloses polymeric sheets that may be used as interlayers between two glass panels (Karagiannis ¶ 0003), wherein the polymeric sheets may be in a multilayered configuration comprising two softer outside layers sandwiching a central layer having stiffness greater than that of the outside layers (id. ¶ 0050), wherein all three layers may be made of polyvinylacetal polymers such as PVB (viz. a thermoplastic resin material).  
Karagiannis discloses that the interlayer may be constituted of “flat polymer layers having substantially same thickness along the length of the interlayer” (id. ¶ 0079, emphases added).  It is noted that this configuration is expressly contrasted by Karagiannis to the wedge shaped cross-sections (with the latter possessing appreciable maximal and minimal thicknesses).  Furthermore, “flat” as understood by person having ordinary skill in the art (at least according to the OED) means a surface that is level and without inclination, and one that is without curvature, indentation, or protuberance (which is agreement with the description in Karagiannis).  It is noted that for a flat film having perfectly flat opposing surfaces, the largest, smallest, and average thicknesses would be the same.  In practice, there may be minor variations, but “substantially same thickness” would imply that the variations are small enough that the differences are negligible.  If the difference between the highest and lowest thickness values are negligible, it would stand that in the prior art reference, the numerator portion of the claimed ratio would tend toward zero, with the denominator being an actual, tangible quantity that does not vary appreciably from either the highest thickness or the lowest thickness.  Therefore the prior art would have a corresponding ratio that is close to zero, which falls within the claimed ratio of 0.3.  
Alternatively, if this were not deemed to be the case, which Examiner does not concede, the teachings in Karagiannis would motivate person having ordinary skill in the art to minimize any thickness variations present in a polymer layer, which would necessarily result in the lowering of the numerator, thereby reading on the claimed ratio via routine experimentation.  Per the guidelines in MPEP 2144.05 II.A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  
Karagiannis discloses that when the disclosed interlayer is placed between two glass sheets, the resulting glass/interlayer laminate may be totally opaque or exhibit visual transmittance greater than 2% (Karagiannis ¶ 0070).  Totally opaque would fall within the claimed range of 5% or less, and greater than 2% would overlap the claimed range.  In either case, limitation re: visible light transmission is considered rendered obvious.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.  Karagiannis further discloses that the opacity/transmittance of the interlayer may be adjusted via the inclusion of colorants (Karagiannis ¶ 0070); however, Karagiannis does not expressly disclose that the central layer contains the colorants while the surface layers are free of colorants.
However, such an arrangement is known in the art.  Specifically, Hasegawa teaches a multilayered interlayer comprising transparent polyvinyl acetal layer (B) and opaque polyvinyl acetal layer (A), wherein the opaque layer (A) contains colorants and wherein the transparent layer (B) may be free of colorants (Hasegawa ¶ 0139-0143 and Tables 4 and 5).  Both Karagiannis and Hasegawa are analogous, as both are directed to the field of endeavor of the instant application (viz. interlayer used in laminated glazings).  Person having ordinary skill in the art has reasonable expectation of success that the teachings of Hasegawa (re: location of colorants) may be applied to Karagiannis, as both references are directed to substantially similar subject matters (polyvinyl acetal layers that contain pigments).  Person having ordinary skill in the art would have been motivated to adopt the layer configuration in Hasegawa (re: location of pigments) to the multilayered interlayer of Karagiannis, as Hasegawa is considered to have demonstrated that such an arrangement is known in the art of vehicular multilayer interlayer materials.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
Considering claim 6, as discussed in the rejection of claim 5 above, the core layer is located between two surface layers having no colorants.
Considering claim 7, Karagiannis discloses that the overall average thickness of the disclosed multilayered interlayer may be 10-100 mils (Karagiannis ¶ 0076), or 254 microns to 2.54 mm.  Karagiannis further discloses various thickness ratio of the central layer to total thickness of the two outside layers, including ratios such as 0.5:1 to 5:1.  It is abundantly clear that with certain combinations of interlayer thickness and thickness ratio, the claimed ranges would be rendered obvious.
Considering claim 8, as discussed in the rejection of claim 5 above, the multilayered interlayer is placed between two glass sheets.
Considering claim 9, this claim requires limitations of claims 6 and 7, both of which are rejected above.
Considering claim 10, this claim requires the limitation of claims 6 and 8, both of which are rejected above.
Considering claim 11, this claim requires the limitation of claims 7 and 8, both of which are rejected above.
Considering claim 12, this claim requires the limitation of claims 9 and 8, both of which are rejected above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. U.S. 11,117,351. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘351 Patent are narrower in scope as compared to the presently pending claims.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781